DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second switching contact" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second redundant switching contact" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second switching contact" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the interface module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the redundant second circuit arrangement" in line 9 and again in lines 15-16 of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 10333966 to Haffelder et al.
Regarding Claim 1, Haffelder et al disclose a device designed for controlling and regulating an electro-pneumatic parking brake circuit (see the Figure and translated abstract)  having all the features of the instant invention including:  a manual controller APB configured to actuate a parking brake (see paragraph 0033 of the examiner provided translation) via the electro-pneumatic parking brake circuit, the manual controller APB having a first circuit arrangement 107 and a second circuit arrangement 105 (see Figure), the first circuit arrangement 107 being a digital, bidirectional circuit arrangement and the second circuit arrangement 105 being an analog circuit arrangement (see paragraph 0037 of the examiner provided translation), control electronics 200 electrically connected to the manual controller APB (see paragraphs 0037 -0043 of the examiner provided translation), wherein the first circuit arrangement 107 is connected to the control electronics 200 via a first connection cable APB_L2 and the second circuit arrangement 105 is connected to the control electronics 200 via a second connection cable APB_L1, wherein the first connection cable APB_L2 is a digital data transmission channel configured to enable a digital data transmission between the digital circuit arrangement 107 and the control electronics 200 (see paragraphs 0043 and 0044 of the examiner provided translation), and wherein the second connection cable APB_L1 is an analog data transmission channel configured to enable an analog data transmission from the analog circuit arrangement 105 to the control electronics 200 (see paragraph 0043 of the examiner provided translation), wherein the digital circuit arrangement 107 and the analog circuit arrangement 105 are redundantly and simultaneously actuatable (see paragraphs 0043 and 0045 of the examiner provided translation).
Regarding Claim 2, Haffelder et al further disclose that the manual controller APB includes a first button 101 (see paragraph 0037 of the examiner provided translation) and the digital circuit arrangement 107 has a first switching contact and the analog circuit arrangement 105 has a first redundant switching contact, wherein the first switching contact and the first redundant switching contact are actuated by the first button 101 and wherein the first button 101 is provided for the activation or deactivation of at least one parking brake (see the Figure and paragraphs 0037-0038 of the examiner provided translation). 
Regarding Claim 6, Haffelder et al further disclose that the analog circuit arrangement 105 is provided for an emergency function in event of a first failure and for wake-up of the control electronics 200 and the digital circuit arrangement 107 is provided for a main signal transmission (see paragraphs 0041-0044 of the examiner provided translation).
Regarding Claim 7, Haffelder et al further disclose that the digital circuit arrangement 107 has an interface module 300 configured to transmit information about a switching state of the first switching contact and/or information about a switching state of the second switching contact to the control electronics 200 via a digital data transmission channel (see paragraphs 0044 – 0048 of the examiner provided translation).
Regarding Claim 8, Haffelder et al further disclose that the first redundant switching contact and/or the second redundant switching contact of the analog circuit arrangement 105 are provided twice and/or the first switching contact and/or the second switching contact of the digital circuit arrangement 107 are provided twice (see the Figure).
Regarding Claim 9, Haffelder et al further disclose that the digital data transmission channel is designed as a LIN bus having three cable wires, or as a CAN bus having four cable wires (see the Figure and paragraphs 0044 and 0046-0049 of the examiner provided translation).
Regarding Claim 12, Haffelder et al disclose an electro-pneumatic hand brake system (see the Figure) having at least one electro-pneumatic parking brake circuit with at least one spring storage brake cylinder (inherently present) for releasing and applying at least one parking brake according to Claim 1 above, the device being configured to control and regulate the electro-pneumatic parking brake circuit (see paragraph 0004 of the examiner provided translation and Claim 1 above).
Regarding Claim 13, see paragraph 0004 of the examiner provided translation and Claims 1 and 12 above.
Regarding Claim 14, see Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 10333966 to Haffelder et al in view of European Patent No. EP 1531100 to Fonseca et al.
Regarding Claim 3, Haffelder et al disclose most all the features of the instant invention as applied above, except for the manual controller further including a second button, the digital circuit arrangement having a second switching contact, and the analog circuit arrangement having a second redundant switching contact, wherein the second switching contact and the second redundant switching contact are actuated by the second button and wherein the second button is provided for activating a trailer test function. 
Fonseca et al are relied upon merely for their teachings of device for controlling and regulating a parking brake circuit having a manual controller (see Figure 1) further including a first button 4 and a second button 2, a digital circuit arrangement having a second switching contact (see paragraph 0017 and 0018 and Figure 1 of the examiner provided translation), and an analog circuit arrangement having a second redundant switching contact, wherein the second switching contact and the second redundant switching contact are actuated by the second button 2 (see paragraph 0018 of the examiner provided translation), and wherein the second button 2 is provided for activating a trailer test function (see paragraph 0021 of the examiner provided translation and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the manual controller of Haffelder et al with a second button, second switching contact, and second redundant switching contact as taught by Fonseca et al so that the operating elements of the parking brake circuit can be actuated one after the other or simultaneously to rule out an unintentional release by accidental actuation of one of the operating elements to increase the operating safety of the parking brake.  And by being assigned at least two redundant electrical actuating devices to each control element, which controls the release or application of the parking brake, the reliability or availability of the parking brake is increased.
Regarding Claim 4, Fonseca et al further disclose that the first button 4 and the second button 2 each have parallel guided electrically independent switching contacts 12,14,8,10, wherein the parallel guided independent switching contacts are configured to be actuated simultaneously (see Figure 1 of Fonseca et al).
Regarding Claim 5, Haffelder et al., as modified, do not disclose that the first button and the second button are designed as double rocker buttons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first and second buttons of Haffelder et al., as modified, to be double rocker buttons as a matter of design preference dependent upon the desired structure and functionality of the buttons and the desired type of circuits to be used with the buttons.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 10333966 to Haffelder et al.
Regarding Claim 10, Haffelder et al disclose most all the features of the instant invention as applied above, and further including that the digital circuit arrangement 107 also has an encoder 202 configured to transmit an encoder signal to the interface module 300 (see the Figure and paragraph 0041 of the examiner provided translation of Haffelder et al).
However, Haffelder et al do not disclose that the encoder is a proportional encoder configured to transmit a proportional encoder signal to the interface module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the encoder of Haffelder et al to a proportional encoder as claimed as a matter of design preference dependent upon the desired type of signal to be generated to the interface module by a user initiation of the first button.  A proportional encoder is a known type of encoder and would not be beyond the realm of one of ordinary skill in the art to employ.
Regarding Claim 11, Haffelder et al further disclose that the encoder 202 is mechanically coupled to the first button 101 at least through the housing of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,821,154 to Hilberer disclose a device designed for controlling and regulating an electro-pneumatic parking brake circuit similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	12/06/22